Citation Nr: 0014691	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
June 1978, and from January 1991 to May 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a November 1997 rating action, 
with which the veteran expressed his disagreement in December 
1997.  A statement of the case was issued in May 1998, and 
the veteran's appeal was perfected in June 1998, upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  A hearing at which the veteran testified 
was conducted at the RO in September 1998, and a supplemental 
statement of the case was issued in February 2000.  
Thereafter, the case was forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that, in an 
October 1995 letter to the RO from the Director, Compensation 
and Pension Service, in the context of a review of claims 
arising from Persian Gulf War service, the RO was asked to 
address, among other things, the issue of entitlement to 
service connection for histaminic cephalgia, and entitlement 
to service connection for arthritis of the hands.  It does 
not appear, however, that a specific decision addressing 
those particular matters has been entered by the RO.  
Accordingly, that matter is referred to the RO for 
appropriate action.  






FINDING OF FACT

The veteran's assertion that he has bronchial asthma, and 
that it is related to service, is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bronchial asthma.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered, in any claim, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals (redesignated the United States 
Court of Appeals for Veterans Claims, effective March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statute and regulation, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

In this case, the veteran contends that his bronchial asthma 
had its onset during his Gulf War period of service, from 
January 1991 to March 1991.  In this regard, he points to a 
March 1991 record on which he was treated for an upper 
respiratory infection with a probable secondary bacterial 
infection, and believes this marked the onset of his asthma.  

A review of the veteran's service medical records from his 
1991 period of service confirms his upper respiratory 
infection treatment, in March of that year.  At the same 
time, however, none of the records from this period of 
service, or from his 1971 to 1978 period of service, show 
that the veteran was diagnosed as having bronchial asthma, or 
that this disability was considered to account for any 
complaints.  The veteran's post-service medical records show 
that he was not diagnosed to have asthma until 1996, 
approximately five years after his release from active 
service in 1991.  Significantly, none of these records 
includes any opinion, from those professionals treating the 
veteran, that his asthma was considered to be related in any 
way to service.  

Since the record does not contain medical evidence that 
demonstrates the presence of asthma until approximately five 
years after the veteran's discharge from active service, and 
the record is devoid of any competent medical opinion linking 
the veteran's post-service asthma to any in-service 
complaints, it is the Board's view that the veteran has 
failed to satisfy the threshold requirement for submitting a 
well-grounded claim for service connection for bronchial 
asthma, as required by Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).

Simply stated, there is no competent evidence of a nexus 
between the veteran's in-service complaints and current 
disability.  Under these circumstances, there is no duty to 
assist the veteran further in the development of his claim, 
and the Board does not have jurisdiction to adjudicate it. 
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a questions of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
bronchial asthma must be denied.

In reaching this conclusion, we acknowledge the veteran's 
contentions, supported by his wife, that he experienced a 
chronic cough since his treatment for a upper respiratory 
infection during service in March 1991.  Their conclusion, 
however, that this March 1991 treatment marked the onset of 
the veteran's subsequently diagnosed asthma, is not supported 
by any of the medical evidence of record, and, as the veteran 
is not shown to possess any medical expertise, his 
contentions are not probative, and do not provide a basis 
upon which to establish a link between his service and any 
current disability.  Therefore, those contentions do not 
render his claim well grounded.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also, Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence."


ORDER

Service connection for bronchial asthma is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

